Citation Nr: 1636801	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for recurrent hepatitis to include acute hepatitis residuals, hepatitis A, hepatitis B, and hepatitis C.


REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1971 to March 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Salt Lake City, Utah, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for hepatitis C.  A September 2014 Board decision reopened the Veteran's claim and then remanded it for additional development.

In August 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.

The Board also notes that in October 2015, the agency of original jurisdiction denied service connection for depression, a kidney disorder, and traumatic brain injury including headaches, memory loss, and dizziness.  In correspondence in August 2016, within a year of the rating decision, the Veteran submitted a Notice of Disagreement regarding these issues.  Typically, when there has been an initial RO adjudication of a claim and a Notice of Disagreement has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's NOD, the RO issued an August 2016 letter acknowledging the NOD and explaining the different appeal options.  Thus, as the RO has acknowledged receipt of the NOD, and indeed undertaken further development of the issue, this situation is distinguishable from Manlincon, where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.

The Board has reviewed the electronic files in the Veterans Benefit Management System (VBMS) and the Virtual VA files.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA medical center (VAMC) treatment records note that the Veteran had a liver biopsy in April 2013.  April 2013 VAMC treatment records note that the Veteran was having a biopsy due to "abnormal liver blood function test results, or inflammation or failure of the liver due to hepatitis, cirrhosis, or other liver condition," but do not reveal final the diagnosis.  Later VAMC treatment records, however, including in November 2014, note that his biopsy revealed Diffuse Steatosis.  The Veteran argued in his August 2013 hearing that his current liver condition was the result of the hepatitis that he incurred in service.  The Veteran was last afforded a VA examination in May 2008, before his claim was most recently reopened, and before his biopsy, as well as some of his more recent bloodwork.  At the time of the May 2008 VA examination, the examiner found that the Veteran did not have active hepatitis.  The Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his claimed recurrent hepatitis to include acute hepatitis residuals, hepatitis A, hepatitis B, and hepatitis C, including whether he has a current diagnosis related to his acute hepatitis in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any updated VA treatment records pertaining to the treatment of the Veteran not already of record.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of his recurrent hepatitis to include acute hepatitis residuals, hepatitis A, hepatitis B, and hepatitis C.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.
Specifically, the examiner must determine after any necessary testing:

(a)  Whether the Veteran had a current diagnosis of hepatitis at any point during the appeal period; and 

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that any hepatitis or liver diagnosis, specifically including the Veteran's Diffuse Steatosis, began in or is etiologically related to any incident of the Veteran's military service, including his in-service hepatitis in 1971.

The entire claims file should be reviewed however attention is invited to:

(i) The Veteran's biopsy results showing Diffuse Steatosis; 

(ii) The Veteran's claims during his August 2013 that his current liver condition is due to hepatitis in service; and 

(iii) The Veteran's VAMC and St. Marks Hospital test results including from February 2010, October 2010, and October 2011. 

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Adjudicate the issue of service connection for recurrent hepatitis to include acute hepatitis residuals, hepatitis A, hepatitis B, and hepatitis C.  If the benefit sought on appeal remains denied, the Veteran and his agent should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

